

77 SRES 419 IS: Acknowledging and commemorating the World War II women in the Navy who served in the Women Accepted for Volunteer Emergency Service (“WAVES”). 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 419IN THE SENATE OF THE UNITED STATESOctober 7, 2021Ms. Warren (for herself, Mrs. Blackburn, Mr. Van Hollen, Mr. Ossoff, Mr. Wyden, Mr. Durbin, Mr. Sullivan, Mr. Cruz, Mr. Braun, Mr. Scott of South Carolina, Mr. Tillis, Mr. Wicker, and Mr. Moran) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONAcknowledging and commemorating the World War II women in the Navy who served in the Women Accepted for Volunteer Emergency Service (WAVES). Whereas, despite social stigmas and public opinion averse to women in uniform, women applied for military service in such numbers that enrollment ceilings were reached within the first several years; Whereas, President Franklin D. Roosevelt established the Women Accepted for Volunteer Emergency Service (referred to in this preamble as “WAVES”) on July 30, 1942, when he signed the Navy Women’s Reserve Act (Public Law 77–538; 56 Stat. 730) into law;Whereas, while women had served in the enlisted ranks of the Navy in a variety of positions during World War I, legislation passed after World War I limited women to service as nurses until the creation of the WAVES; Whereas, during World War II, women in the United States were recruited into the Armed Forces to perform military assignments so that men could be freed for combat duties; Whereas, under the direction of Lieutenant Commander (later Captain) Mildred Helen McAfee, the WAVES peaked in 1945 at nearly 83,000 officers and enlisted personnel, or approximately 2.5 percent of the wartime strength of the Navy and was composed of women from urban and rural communities across many socioeconomic backgrounds; Whereas, the Secretary of the Navy’s Annual Report Fiscal Year 1945 stated that there were 8,475 officers and 74,497 enlisted WAVES serving in the spring of 1945; Whereas the WAVES worked at large and small naval commands from Florida to Washington and from California to Rhode Island, as well as overseas; Whereas the WAVES numerous and diverse contributions ranged from yeoman, chauffeur, and baker to pharmacist, artist, aircraft mechanic, and dental hygienist;Whereas, during World War II, WAVES served as training instructors throughout the country for newly recruited WAVES as well as thousands of aspiring male naval aviators, gunners, and navigators destined for combat units;Whereas the WAVES who served in naval aviation taught instrument flying, aircraft recognition, celestial navigation, aircraft gunnery, radio, radar, air combat information, and air fighter administration but were not allowed to be pilots; Whereas the WAVES served the Navy in such numbers that, according to a Navy estimate, enough men were freed for combat duty to crew the ships of 4 major task forces, each including a battleship, 2 large aircraft carriers, 2 heavy cruisers, 4 light cruisers, and 15 destroyers; Whereas, at the end of World War II, Secretary of the Navy James Forrestal stated that members of the WAVES have exceeded performance of men in certain types of work, and the Navy Department considers it to be very desirable that these important services rendered by women during the war should likewise be available in postwar years ahead; Whereas, by the end of World War II, more than 400,000 women had served the United States in military capacities, with every Navy aviator who entered combat having received some part of his training from a WAVE; Whereas the WAVES, despite their merit and the recognized value and importance of their contributions to the war effort, were not given status equal to their male counterparts, and struggled for years to receive the appreciation of Congress and the people of the United States; Whereas the WAVES helped to catalyze the social, demographic, and economic evolutions that occurred in the 1960s and 1970s and continue to this day; and Whereas the pioneering women who served in the WAVES are owed a great debt of gratitude for their service to the United States: Now, therefore, be it That the Senate—(1)honors the women who served the United States in the Navy Women Accepted for Voluntary Emergency Service (WAVES) during World War II; (2)commends the WAVES who, through a sense of duty and willingness to defy stereotypes and social pressures, performed military assignments to aid the war effort, with the result that men were freed for combat duties; and (3)recognizes that the WAVES, by serving with diligence and merit, not only opened up opportunities for women that had previously been reserved for men, but also contributed vitally to the victory of the United States and the Allies in World War II. 